Citation Nr: 1106492	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
disability, claimed as numbness and weakness of the right hand 
and arm, as a result of Department of Veterans Affairs (VA) 
surgical treatment in July 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2007, a hearing was held at the RO before the undersigned 
Veterans Law Judge (VLJ). In November 2007, the Board remanded 
this case for additional development.  In August 2008, the Board 
denied entitlement to the benefits sought.  In July 2009, the 
parties filed a Joint Motion for Remand.  By Order dated July 13, 
2009, the motion was granted and the matter was remanded for 
compliance with the instructions in the joint motion.  As 
directed by the July 2009 Order and Joint Motion for Remand, the 
Board remanded the claim in September 2009 for additional 
development.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As discussed in the Board's September 2009 remand, the July 2009 
Joint Motion for Remand, discussed above, indicated that in its 
August 2008 decision, the Board did not ensure compliance with 
its November 2007 remand order, which requested the following:

Obtain and associate with the claims file the 
following VA records: the report of VA EMG/NCV studies 
done in November or December 2001; the hospital 
summary pertaining to the right (sic) thoracotomy 
performed at the VAMC in Temple, Texas, in July 2004; 
the veteran's signed consent form pertaining to that 
surgery; and VA medical records for the veteran dated 
from January 2005 to the present.

Specifically, it was noted that the SF-522, which presumably 
contained the Veteran's signed consent for the July 2004 
thoracotomy, remained outstanding and was not associated with the 
claims file.  To that end, the September 2009 Board remand 
directed the RO to obtain the SF-522 associated with the July 
2004 right thoracotomy.  In an effort to comply with the above 
instructions, in January 2010 the Nashville, Tennessee RO, 
assisting the Appeals Management Center (AMC), requested the 
original SF-522 and signed consent form pertaining to the 
Veteran's July 2004 right thoracotomy performed at the VAMC 
Temple, Texas.  In response, the VAMC provided SF-522s for a June 
18, 2004 endoscopy and April 7, 2004 colonoscopy, but not for the 
July 2, 2004 right thoracotomy.  

In that regard, the Board notes that VA outpatient records 
already associated with the claims file indicate that on June 21, 
2004 an SF-522 was generated for the Veteran's upcoming right 
thoracotomy and central line placement.  The note indicated that 
verbal consent was received on June 21, 2004 at 9:55 a.m. and 
that the aspects of the procedure/treatment, the indications, 
risks, benefits, and alternatives were discussed with the Veteran 
in language understandable to him.

Thus, the medical evidence indicates that a separate SF-522 was 
generated for the July 2, 2004 right thoracotomy and that the SF-
522s obtained were for wholly different procedures.  As such, the 
directives of the September 2009 Board remand have not been 
complied with and additional remand is warranted.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Request the original SF-522 and signed 
consent form pertaining to the July 2004 
right thoracotomy performed at VAMC Temple, 
Texas.  In that regard, SF-522s regarding a 
June 2004 endoscopy and April 2004 
colonoscopy are not relevant or adequate.  
All efforts to obtain these records must be 
documented in the claims file.

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue of 
entitlement to benefits under 38 U.S.C. § 
1151 for additional disability, claimed as 
numbness and weakness of the right hand and 
arm, as a result of VA surgical treatment in 
July 2004.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided with a SSOC.  An appropriate period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


